 Case 1:20-cv-00335-PLM-PJG ECF No. 13 filed 04/23/20 PageID.194 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 MICHIGAN UNITED CONSERVATION
 CLUBS, et al.,

        Plaintiffs,                                  Case No. 1:20-cv-335

 v.                                                  HONORABLE PAUL L. MALONEY

 GRETCHEN WHITMER, et al.,

        Defendants.
 ____________________________/


                      ORDER SCHEDULING HEARING ON MOTION

       A hearing on Plaintiffs’ motion for preliminary injunction is scheduled for April 29, 2020

at 12:00 p.m. (noon). The hearing will be held in Room 601, Federal Building, 110 Michigan St.,

N.W., Grand Rapids, Michigan. The Court will determine at a later date whether the hearing will

be held via video conference technology, by telephone, or in court.

       IT IS SO ORDERED.



Dated: April 23, 2020                                       /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
